Citation Nr: 1114457	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only PTSD.  However, the Court of Appeals for Veterans Claims (CAVC or Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the PTSD claim has been recharacterized to include any psychiatric disorder, including the Veteran's current diagnoses of depression and schizoaffective disorder.  Due to this broadening of the issue, the Board finds that the schizoaffective disorder claim (which is now encompassed in the acquired psychiatric disorder claim) is not a new and material evidence claim and is instead an original claim for service connection.  Therefore, the Board will not address whether new and material evidence has been submitted to reopen the schizoaffective disorder claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, another remand is required before the claim can be properly adjudicated.  

First, the Veteran has not been provided proper VCAA notice for his psychiatric disorder claim - specifically, notice that his service records are fire-related.  The Veteran must be provided with this notice.  

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated from January 2008.  All VA records since this date should be obtained and added to the claims file.

Third, the RO/AMC should contact the Veteran to see if he has been recently treated by any private medical providers.  If so, those records should also be obtained and added to the claims file.

Finally, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his current acquired psychiatric disorder, to include PTSD, depression, and schizoaffective disorder.  Since filing his service connection claim in July 2008, the Veteran has not been afforded a VA examination for this claim.  The Board finds that a VA examination is needed to determine whether his current acquired psychiatric disorder may be related to his active military service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for service connection for an acquired psychiatric disorder, to include notice that his service records are fire-related.

2.  Obtain and associate with the claims file all VA treatment records from the San Juan VAMC since January 2008.

Do not associate duplicate records with the file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall send the Veteran a letter asking for a list of the private medical providers who have treated the Veteran for his acquired psychiatric disorder.  Upon obtaining the Veteran's authorization, the RO/AMC shall obtain any available records from those providers.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After the above actions have been completed, schedule the Veteran for a psychiatric examination with a VA psychiatrist or psychologist.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

As part of the examination, the examiner should discuss any links between the Veteran's current symptomatology and his claimed PTSD stressors.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has PTSD that is based upon his claimed in-service stressor(s) or any other psychiatric disorder, to include depression and schizoaffective disorder, that is related to the Veteran's active military service.  A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

5.  After the above actions have been completed, readjudicate the Veteran's claim for an acquired psychiatric disorder, to include PTSD, depression, and schizoaffective disorder.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



